Citation Nr: 1743724	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  17-05 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for headaches.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for impaired vision.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for diabetes mellitus, type II.

6.  Entitlement to service connection for a right leg disability.

7.  Entitlement to service connection for a left leg disability.

8.  Entitlement to service connection for an acquired psychiatric disorder.

9.  Entitlement to an increased rating greater than 20 percent for a bilateral hearing loss disability.

10.  Entitlement to an increased rating greater than 10 percent for tinnitus.

11.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and/or housebound status.

12.  Entitlement to special adapted housing.

13.  Entitlement to a special home adaption grant.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to July 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2013, October 2015, and February 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The October 2015 rating decision and subsequent adjudications declined to reopen the claims of entitlement to service connection for headaches and impaired vision.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The Board remanded the SMC claim in February 2016 for the issuance of a Statement of the Case (SOC).  Based on the issuance of a December 2016 SOC, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, the Board notes that in a March 2016 VA Form 21-0958, NOTICE OF DISAGREEMENT, the Veteran indicated disagreement with the assigned effective dates for the 20 percent disability rating for a bilateral hearing loss disability and for the 10 percent disability rating for tinnitus.  The October 2015 rating decision on which the notice of disagreement was addressed continued the Veteran's existing ratings for his hearing loss and tinnitus disabilities and did not assign an effective date for either disability.  As such, no notice of disagreement as to the effective dates for the assigned ratings would be applicable.  To the extent that the Veteran was attempting to raise claims for earlier effective dates for the assigned ratings, he should file a claim on the proper standard VA form.

In a May 2017 submission, the Veteran's representative requested that the Board wait the entire 90 days from the date of the April 2017 letter notifying the Veteran that his claim had been received by the Board.  As such, the Board has delayed adjudication of the claim accordingly.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and SMC based on the need for aid and attendance and/or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed March 1982 rating decision denied entitlement to service connection for headaches. 

2.  Evidence received since the March 1982 rating decision is cumulative with respect to the headache claim.

3.  An unappealed August 2013 Board decision denied entitlement to service connection for impaired vision.

4.  Evidence received since the August 2013 Board decision is cumulative with respect to the impaired vision claim.

5.  The Veteran's hypertension was not incurred in service, was not incurred within one year of separation from service, and is not otherwise related to service.

6.  A sleep apnea disability was not incurred in service and is not otherwise related to service.

7.  The Veteran's diabetes mellitus, type II, was not incurred in service, was not incurred within one year of separation from service, and is not otherwise related to service.

8.  A right leg disability was not incurred in service, degenerative joint disease of the right leg was not incurred within one year of separation from service; and right leg disabilities are not otherwise related to service.

9.  A left leg disability was not incurred in service, degenerative joint disease of the left leg was not incurred within one year of separation from service; and left leg disabilities are not otherwise related to service.

10.  The Veteran's service-connected bilateral hearing loss disability has not manifested decreased hearing acuity or other symptoms sufficient for a rating greater than 20 percent on a schedular or extraschedular basis.

11.  The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus and the Veteran has not advanced any theory as to why a higher rating is warranted on an extraschedular basis.

12.  The Veteran does not have (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.

13.  The Veteran does not have VA compensation for permanent and total disability (i.e., a 100 percent rating or a rating based on a TDIU) for a service-connected disability (1) which includes the anatomical loss or loss of use of both hands, or; (2) is due to: (i) Blindness in both eyes with 5/200 visual acuity or less, or (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of one or more extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).


CONCLUSIONS OF LAW

1.  The March 1982 rating decision that denied entitlement to service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  Evidence received since the March 1982 rating decision in relation to the Veteran's claim for entitlement to service connection for headaches is not new and material, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The August 2013 Board decision that denied entitlement to service connection for impaired vision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2016).

4.  Evidence received since the August 2013 Board decision in relation to the Veteran's claim for entitlement to service connection for vision impairment is not new and material, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  Entitlement to service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

6.  Entitlement to service connection for sleep apnea is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

7.  Entitlement to service connection for diabetes mellitus, type II, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

8.  Entitlement to service connection for a right leg disability is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

9.  Entitlement to service connection for a left leg disability is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

10.  The criteria for a rating greater than 20 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code (DC) 6100 (2016).

11.  The criteria for a rating greater than 10 percent for bilateral tinnitus are without legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.87, DC 6260 (2016).

12.  The criteria for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing are not met.  38 U.S.C.A. §§ 5103, 5107, 2101(a) (West 2014); 38 C.F.R. § 3.809 (2016).

13.  The criteria for a certificate of eligibility for a special home adaptation grant have not been met.  38 U.S.C.A. §§ 5103, 5107, 2101(b) (West 2014); 38 C.F.R. § 3.809a (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

New and Material Evidence

The Veteran claims that he has current headache and vision impairment disorders due to his active service.    

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2016).

The Veteran was denied entitlement to service connection for headaches in a March 1982 rating decision.  The Veteran did not appeal the above denial or submit new and material evidence within one year. The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2016).

As to the vision impairment claim, in an August 2013 determination the Board denied the claim.  The Veteran failed to appeal the determination to the Court of Appeals for Veterans Claims (Court) and the denial became final.  See 38 C.F.R. §  20.1100 (2016).

As a result, the claims of entitlement to service connection for headaches and vision impairment may now be considered if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Headaches

Again, the Veteran contends that he has a current headache disorder that was incurred in or is otherwise related to service.

The March 1982 rating decision denied the headache claim on the basis that the chronic pathology for headaches claimed by the Veteran were not shown to have been incurred in or aggravated by active service. 

At the time of that denial, the record included the Veteran's service treatment records, his February 1982 claim, and various treatment records.

The Veteran's service treatment records included normal neurologic examination in a June 1960 Report of Medical Examination prior to entrance into service.  In April 1961, the Veteran reported headaches and coughing.  He was advised to stop smoking.  A July 1961 Report of Medical Examination prior to separation included normal neurologic examination.  In a contemporaneous Report of Medical History, the Veteran denied a history of frequent or severe headaches.

In his original February 1982 claim for entitlement to service connection for headaches, the Veteran reported severe headaches since separation from service.

The Board finds that the evidence submitted since the March 1982 rating decision is cumulative, the headache claim is not reopened.

Specifically, the record includes a February 1984 treatment record, wherein the Veteran reported migraines almost every day.  He used to have headaches about once per week.  He also had dizzy spells.  In August 2002, by contrast, the Veteran denied a history of headaches.  Following the redenial of his headache claim, in an October 2015 notice of disagreement, the Veteran contended that he was treated for headaches on active duty.

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the above evidence is not new and material; rather the evidence is cumulative.  At the time of the prior decision, the record included the claim of a continuity of headaches from service.  Although the Veteran's reports are presumed credible, the reports and evidence received since that time is entirely cumulative of such a claim.  The new documents do not relate to an unestablished fact necessary to substantiate the claim in this Veteran's case.  As such, the evidence is essentially cumulative of that of record at the time of the March 1982 rating decision.  

The Court, in Shade, has established that there is a low bar to reopening a claim.  However, that low bar is not met in this case.  In the absence of new and material evidence, the application to reopen the claim is denied.

Vision Impairment

The Veteran contends that he was accidently sprayed with chemicals in the eyes during service in 1959 or 1960, that he was treated for the problem in service, and has experienced problems with visual acuity from that time.

In an April 2004 rating decision, the RO denied the impaired vision claim.  The rating decision indicated that the service treatment records were silent for evidence of impaired vision in service, as the Veteran's vision was 20/20 at separation.  As there was no evidence showing that the Veteran's impaired vision was related to service, the claim was denied.  The Veteran appealed the decision.  The claim ultimately was finally denied by the Board in an August 2013 decision.  In that decision, the Board found that the Veteran's diagnosed open-angle glaucoma, nuclear cataract, and arcus senilis were not etiologically related to service.  In addition, the Board found that the currently diagnosed refractive error was a developmental disorder of the eye and that service connection was precluded by VA regulations.  

At the time of the August 2013 Board decision, the record included the Veteran's service treatment records, numerous post-service treatment records, lay statements from the Veteran, and an August 2012 VA examination report.  

The Veteran's service treatment records included normal vision of 20/20 bilaterally prior to entrance into service.  Eye examination at that time also was normal.  A July 1959 treatment record included the Veteran's report of having trouble reading fine print and that his eyes watered when trying to read fine print.  On examination, his vision was 20/25 bilaterally.  He was prescribed glasses for general wear and reading.  A June 1960 Report of Medical Examination included normal eye examination and distant vision was measured at 20/20.  A July 1961 Report of Medical Examination prior to separation included normal eye examination and corrected distant vision was measured at 20/20.  In a contemporaneous Report of Medical History, the Veteran denied a history of eye trouble and noted the use of eyeglasses.

In April 2001, the Veteran had noted bilateral refractive error, bilateral mild cataracts, bilateral blepharitis, dry eye syndrome, and hypertension without retinopathy.  In March 2002, the Veteran reported that his vision sometimes was blurry and thereafter would experience dizziness.  In August 2002, the Veteran denied a history of blindness or trauma to the eyes.  

In his July 2003 claim, the Veteran reported that during service he was involved in an accident in 1959 while stationed at the Pentagon where a chemical was introduced into the eyes.  He reported in-service treatment and ongoing trouble since that time.  The July 1959 encounter made no mention of a chemical injury.

A July 2003 private treatment record included diagnoses of cataract and refractive error.  In October 2003, the Veteran had no diabetic retinopathy (and was noted not to have diabetes mellitus), but had bilateral blepharitis, suspect glaucoma, bilateral ptosis, and right eye plaque.

In a December 2003 statement, the Veteran clarified that in 1959 he was accidently sprayed in the eyes with chemicals, for which he was extensively treated.  Since that time he had experienced problems with visual acuity and had had to wear glasses.  

The Veteran was afforded a VA examination for his eye claim in August 2012.  The examiner noted diagnoses of bilateral nuclear and cortical cataract, bilateral open angle glaucoma, and bilateral arcus senilis.  The examiner noted review of the claims file.  The Veteran had insulin dependent diabetes mellitus, with a familial history of diabetes.  Following examination, the examiner concluded that it was less likely than not that the disabilities were incurred in or caused by service.  The rationale was that diabetes was familial in nature and not related to active duty.  Moreover, glaucoma was not caused by diabetes.

The Board finds that the evidence submitted since the August 2013 Board decision is cumulative, the vision impairment claim is not reopened.

Specifically, a November 2014 letter from the Veteran's treating VA physician indicated that the Veteran had glaucoma and macular degeneration.  The record otherwise includes ongoing eye diagnoses of the sort noted at the time of the August 2013 Board decision.

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the above evidence is not new and material; rather the evidence is cumulative.  At the time of the prior decision, the record included the claim of in-service chemical exposure to the eyes and ongoing problems with visual acuity from that time.  There were multiple current diagnoses with respect to the eye, none of which the August 2013 Board decision found to be related to service, including the reported chemical exposure therein.  The evidence received since that time is entirely cumulative of such a claim.  The new documents do not relate to an unestablished fact necessary to substantiate the claim in this Veteran's case.  Indeed, the new evidence consists solely of multiple eye diagnoses, with no lay or medical indication that such disabilities are related to service, to including any claimed in-service chemical exposure.  As such, the evidence is essentially cumulative of that of record at the time of the August 2013 Board decision.  

The Court, in Shade, has established that there is a low bar to reopening a claim.  However, that low bar is not met in this case.  In the absence of new and material evidence, the application to reopen the claim is denied.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, there is a one year presumption for arthritis, hypertension, and diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's June 1959 Report of Medical Examination prior to entrance into service included normal examinations of the neurologic, lower extremities, vascular, and all other systems.  Blood pressure was measured at 130/80.  Urinalysis was negative for albumin and sugar.  A June 1960 Report of Medical Examination included normal examinations and negative albumin and sugar in urinalysis testing.  The Veteran's blood pressure was 106/76.  A July 1961 Report of Medical Examination included normal examinations and negative albumin and sugar in urinalysis testing.  The Veteran's blood pressure was 122/86.  In a contemporaneous Report of Medical History, the Veteran denied a history of swollen or painful joints; frequent trouble sleeping; sugar or albumin in urine; or high or low blood pressure.

A July 1980 private treatment record noted a diagnosis of hypertension.  The record also discussed an April 1979 accident while the Veteran was driving a tractor trailer wherein he sustained an injury to the right calf.  Since the accident, he had been experiencing worsening pain in the back.  On examination, there was a scar to the right flank that was attributed to a parachute injury.  Blood pressure was within normal limits.  Neurological examination was normal, but there was noted back pain on palpation of the lumbar area and marked restriction of motion in all planes.  There was no indication of pain radiating to the lower extremities.  In February 1981, the Veteran sought treatment for ongoing back pain without radiation.  There was a history of low back injury 2 to 3 years previously at Chrysler.  

In March 1997, the Veteran was involved in a motor vehicle accident and complained of generalized body pain and lower extremity weakness.  A January 1998 private medical record noted a history of hypertension, but no other ongoing medical problems.  

In July 2003, the Veteran was noted not to have diabetes mellitus.  In September 2003, the Veteran denied weakness, arthritis, or joint limitation.  In November 2003, the Veteran was found to have no significant musculoskeletal abnormalities and without weakness in the lower extremities.  A November 2003 private treatment record included the Veteran's complaints of not sleeping well at night, getting only 3 to 4 hours of sleep and waking several times per night with difficulty returning to sleep.  He would get hot and sweaty at times.  He denied any stress, tension, or depression.  In October 2004, the Veteran was noted to have uncontrolled diabetes, but in December 2004, January 2005, and November 2007 he specifically was noted not to have diabetes mellitus.  

In November 2007, the Veteran underwent surgery for aortoiliac aneurysmal disease, specifically a bypass with a bifurcated Dacron graft in both lower extremities.  Following that surgery in December 2007, the Veteran underwent a right below the knee amputation.  Treatment records included treatment with insulin beginning in December 2007 following surgery.  VA treatment records indicate that a definitive diagnosis of diabetes mellitus, type II, was made by approximately February 2010.  

A November 2014 letter from the Veteran's VA treating physician indicated that the Veteran had heart failure, diabetes, thoracic aortic aneurysm, COPD, aortic aneurysm, CAD, and hypertension.

In an October 2015 notice of disagreement, the Veteran contended that he was treated for hypertension on active duty.

VA treatment records document treatment for depression and dementia with behavioral disturbance from December 2015.  That said, a February 2017 VA treatment record indicated that there was no posttraumatic stress disorder (PTSD), depression, or obstructive sleep apnea (OSA).  The Board does note that the Veteran reported insomnia symptoms from approximately June 2007.

The Board finds that the preponderance of the evidence is against granting entitlement to service connection for hypertension, diabetes mellitus, sleep apnea, or right or left leg disabilities.

In reaching that conclusion, the Board has considered the Veteran's reports that he was treated for hypertension during service.  The Board finds these allegations less than credible.  Credibility is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the incurrence of and treatment for hypertension during service are inconsistent with the objective medical record.

As noted above, the service treatment records include no diagnosis of hypertension or treatment for elevated blood pressure.  The Veteran's blood pressure was not noted to be high enough to constitute hypertension during service, to include at the time of separation from service.  See 38 C.F.R. § 4.104 Note 1 (indicating that hypertension means diastolic blood pressure predominantly 90mm or greater or systolic blood pressure predominantly 160mm or greater).  

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran was diagnosed with and treated for hypertension or high blood pressure in service.  Rather, the Veteran specifically denied a history of high or low blood pressure at the time of separation from service.  Had the Veteran been treated for hypertension in service, as he now contends, the Board finds it reasonable to presume that he would have reported a history of high blood pressure at the time of separation.  The Board finds such a contemporaneous statement of significantly greater probative value than his current representations.  Regardless of whether the Veteran is purposely mischaracterizing the events in service or unintentionally doing so, the ultimate conclusion is that any current statements regarding the incurrence of and treatment for hypertension in service are not credible evidence.

As to the remaining disabilities on appeal, the Veteran has not specifically alleged that diabetes mellitus, sleep apnea, or right or left leg disabilities began in service or are otherwise directly related to his service.  To the extent that his current general claims for entitlement to service connection can be read as such contentions, the Veteran specifically denied symptoms attributable to such disabilities at the time of his separation from service and the service treatment records otherwise do not include symptoms attributable to such disabilities.  There is no other medical or other evidence of record suggesting such an association.  The Veteran clearly has a diagnosis of diabetes mellitus; however, the records demonstrate that the diagnosis was made decades after service and there is no evidence to indicate ongoing symptomatology from service.  Indeed, there are multiple medical records in the years between service and diagnosis specifically stating that he did not have diabetes mellitus.  As to the right and left leg disabilities, the Veteran underwent surgery on his lower extremities in 2007 and, later, a right below the knee amputation.  At the time, the Veteran denied ongoing symptoms for an extended time prior to diagnosis and surgery and there is no medical evidence to suggest an association between the Veteran's service and right or left lower extremity problems.  To the extent that the Veteran has sleep apnea or other related disability, there is no lay or medical evidence to suggest ongoing symptoms from service.  The Veteran began to complain about sleep problems many years after separation from service.  Similarly, there is no competent and credible evidence that the Veteran was diagnosed with the claimed hypertension, diabetes, or bilateral leg disabilities within one year of separation from service.  As such, the Board finds no basis for granting entitlement to service connection for the hypertension, diabetes mellitus, sleep apnea, or right or left leg disabilities.

In reaching that conclusion, the Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as arthritis, specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).   Again, the Veteran has not explicitly reported a continuity of symptoms from service or within one year of separation from service.  To the extent that his contentions can be read as such, the Board finds such contentions outweighed by the evidence of record, as discussed above.    

The Board has considered the general reports of the Veteran that hypertension, diabetes mellitus, sleep apnea, and right and left leg disabilities were incurred in or are otherwise related to service.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hypertension, sleep apnea, diabetes mellitus, and right and left leg disabilities falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds the Veteran's representations particularly problematic given the medical complexity of making such determinations.  In light of the foregoing, the Board affords the Veteran's contentions as to the etiology of such disabilities no probative weight.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeals must therefore be denied.


Ratings

Hearing Loss

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86(a) & (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.  Here, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran contends that his current 20 percent disability rating for his hearing loss disability does not accurately reflect the severity of his condition.

The Veteran was afforded a VA examination in September 2015.  The examiner noted review of the relevant records.  Following audiometric testing, the examiner concluded that results could not be provided because the Veteran's responses were inconsistent and that his speech recognition threshold results were not in agreement with puretone averages.  The examination was adequate because the testing was performed in accordance with VA standards and the test data was unusable because of the Veteran's responses.  

During a February 2017 nursing home assessment the Veteran was noted to have hearing aids, but that he had left them at home.

Thus, there is no medical evidence of record on which a higher rating could be assigned.  The Veteran has provided no specific argument as to why he believes a higher rating is warranted for the hearing loss disability.  As such, the Veteran's claim for increased rating for his hearing loss disability is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Tinnitus

A February 2013 rating decision granted the Veteran service connection for tinnitus and assigned a 10 percent rating.  The Veteran claims that the 10 percent rating does not accurately depict the current level of his disability.  

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2016); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The regulations pertaining to the evaluation of diseases and injuries of the ears were revised effective June 10, 1999.  See 64 Fed. Reg. 25, 202 (1999) (codified at 38 C.F.R. § 4.85-4.87 (2002)).  The regulation was again revised in May 2003, effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

The June 13, 2003 revision was undertaken, in part, to clarify existing VA practice that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to DC 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2016).

In this case, the Veteran filed his claim in July 2003, which was after the June 2003 change that clarified that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to DC 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  Therefore, no more than a single 10 percent rating is permissible for the Veteran's tinnitus.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).

The Board is uncertain as to whether the Veteran's claim for increased rating is based on any other symptoms, as he has not reported any additional symptoms as part of the current claim for increased rating.  To the extent that the Veteran attributes his claims of dizziness raised during his initial claims for hearing loss and tinnitus, no medical professional has linked such symptoms to the Veteran's tinnitus disability.  Indeed, multiple medical professionals have attributed his dizziness to his hypertension and/or antihypertensive medication.  While the Board acknowledges that the Veteran is competent to report his symptoms, including dizziness, as a lay person he is not competent to make complex medical determinations, such as linking dizziness to tinnitus, rather than some other disability.  The Board finds the Veteran's attribution of these symptoms to tinnitus especially problematic given the large number of medical problems with potentially overlapping symptomatology.  As such, the Board affords far greater weight to the determination of multiple medical professionals who have universally attributed his dizziness to other factors and/or have never linked such symptoms to his tinnitus.

In light of the foregoing, the Board concludes that DC 6260 precludes separate 10 percent schedular ratings for bilateral tinnitus.  Nor is a higher rating warranted based on reports of dizziness.  As such, the Veteran's claim for a compensable evaluation greater than 10 percent for his service-connected tinnitus must be denied.

As the disposition of this claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Specially Adapted Housing and Special Home Adaption Grant

The Veteran seeks a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaption grant.

Specially Adapted Housing (SAH)

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (2016).

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c). 

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision. 

The provisions of 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme). 

Special Home Adaptation Grant (SHA)

Under 38 U.S.C.A. § 2101(b) (West 2014) and 38 C.F.R. § 3.809a, a certificate of eligibility for assistance in acquiring necessary special home adaptions, or for assistance in acquiring a residence already adapted with necessary special features (i.e., a "special home adaptation grant") may be issued to a claimant who is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing (SAH) under 38 C.F.R. § 3.809, who has not previously received assistance in acquiring SAH under 38 U.S.C.A. § 2101(a), and who is in receipt of VA compensation for permanent and total disability (i.e., a 100 percent rating or a rating based on a TDIU) for a service-connected disability.  The service-connected disability must:

(1) Include the anatomical loss or loss of use of both hands, or;
(2) Be due to: 
(i) Blindness in both eyes with 5/200 visual acuity or less, or
(ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or 
(iii) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of one or more extremities or the trunk, or 
(iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). 

The criteria (ii) through (iv) listed above pertaining to burns or an inhalation injury were added in revisions to 38 C.F.R. § 3.809a applicable to all applications received by VA on or after July 30, 2008.  See 75 Fed. Reg. 57,859-01 (Sept. 23, 2010).  Also, the above criteria in 38 C.F.R. § 3.809a that a service-connected disability involve blindness in both eyes was recently amended by removing a prior requirement that such blindness be rated as permanently and totally disabling.  See 79 FR 54608-01 (September 12, 2014).

Relevant Facts and Analysis

As an initial matter, the Board notes that the Veteran is service connected for a bilateral sensorineural hearing loss disability, rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling.  The combined disability rating is 30 percent.  In addition, the Board notes that the issue of entitlement to service connection for an acquired psychiatric disorder.  The Board observes that final adjudication of the above claims need not be deferred pending final adjudication of the psychiatric disorder claim because, even if service connected, the Veteran would not meet the criteria necessary for a SHA or SAH grant.

A February 2012 examination for housebound status or permanent need for regular aid and attendance noted diagnoses of right leg below the knee amputation, coronary artery disease (CAD), chronic obstructive pulmonary disease (COPD), and transient ischemic attack (TIA).  The Veteran was able to feed himself, but not to prepare meals.  He needed assistance in bathing or tending to other hygiene needs.  The Veteran was not legally blind and did not require nursing home care.  He did not require medication management, but was able to manage his own financial affairs.  He used a cane, walker, or wheelchair with a right leg prosthesis due to his right below the knee amputation.  The Veteran was able to leave his home 2 or 3 times per week with his brother's help.  

In support of his claim, the Veteran submitted a January 2016 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The Veteran's complete diagnosis was listed as dementia with behavioral disturbance, stroke, lung nodule, and heart disease.  He tended to stay in bed and the disabilities that restricted his activities and function were listed as dementia and stroke.  The Veteran was able to feed himself, but not to prepare meals.  He did not need assistance in bathing or tending to other hygiene needs.  The Veteran was not legally blind and did not require nursing home care.  He did require medication management and was not able to manage his own financial affairs.  The Veteran did not walk, but sat in a scooter.  He had trouble with both legs and the left arm.  He had trouble walking and loss of memory.  He required someone else to drive him.  

As to the specially adapted housing claim, the evidence is against a finding that the Veteran is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(a), (b).  The Board acknowledges that the Veteran has gait problems, but such difficulties are due to non-service connected disabilities.  The Veteran has certain vision problems due to non-service connected disabilities, but not blindness in both eyes.  The Veteran otherwise does not meet the criteria for special adaptive housing based on his service-connected bilateral hearing loss and tinnitus disabilities.

As to the special home adaption grant claim, the Veteran is not presently service-connected for blindness, any disability involving both upper extremities, or disability involving burns or an inhalation injury.  Therefore, he cannot be entitled to a special home adaptation grant as a matter of law, and the claim must therefore be denied as a matter of law.

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for eligibility for assistance in acquiring specially adapted housing and a certificate of eligibility for assistance in acquiring a special home adaptation grant are denied.  See 38 U.S.C.A §5107.



ORDER

The application to reopen a claim for headaches is denied.

The application to reopen a claim for vision impairment is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for a right leg disability is denied.

Entitlement to service connection for a left leg disability is denied.

Entitlement to an increased rating greater than 20 percent for a bilateral hearing loss disability is denied.

Entitlement to an increased rating greater than 10 percent for tinnitus is denied.

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.


REMAND

As to the Veteran's acquired psychiatric disorder claim, the Veteran contends that his current mental health problems are related to his active service.  During service, a June 1961 psychiatric evaluation included a diagnosis of emotional instability reaction, chronic, moderate, that was manifested by excitability and ineffectiveness under stress and exhibiting faulty judgment.  The Veteran also was noted to have a general indifference and constricted interpersonal relationships.  Following examination, the findings were that the Veteran's psychiatric disability was not amenable to hospitalization, treatment, or disciplinary action.  The Veteran had experienced difficulties for some time and all available evidence pointed to a continuation of the difficulties if returned to duty.  As such, the recommendation was consideration for administrative separation.  Recent post-service treatment records include treatment for depression and dementia.  The Veteran's claims generally indicate a relationship between the current mental health problems and his in-service difficulties.  As the Veteran has not been afforded a VA examination for his acquired psychiatric disorder claim, the Board concludes that a remand is necessary to afford the Veteran such an examination.

The Board finds that the Veteran's SMC based on the need for aid and attendance and/or housebound status is inextricably intertwined with the acquired psychiatric disorder claim, as a grant as to the foregoing could affect the Veteran's eligibility for SMC benefits.  Specifically, a January 2016 examination for housebound status or permanent need for regular aid and attendance indicated that the Veteran's dementia restricted his activities and functions.  As such, adjudication of the SMC claim is deferred pending the above development for the psychiatric disorder claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination for his claimed acquired psychiatric disorder.  The examination should include an interview of the Veteran and complete examination with any appropriate testing.  The electronic claims file should be made available to the examiner for review and the examiner should indicate that it has been reviewed. 

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder (to include the previously diagnosed depression and dementia) were incurred in or are otherwise related to the Veteran's active service.    

In reaching the above conclusions, the examiner is invited to consider (and reconcile to the extent necessary) the post-service diagnoses of depression and dementia and the in-service diagnosis of emotional instability reaction, chronic, moderate.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After the above is complete and undertaking any additional development indicated, readjudicate the claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


